UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2017


MARGARET REAVES,

                      Plaintiff – Appellant,

          v.

OCWEN LOAN SERVICING LLC; LITTON LOAN SERVICING; POPULAR
FINANCIAL; THE BANK OF NEW YORK MELLON,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-cv-00186-FL)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,        DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Margaret Reaves, Appellant Pro Se. Brian Michael Rowlson,
BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margaret Reaves seeks to appeal the district court’s order

dismissing       her        civil    complaint.              This       court     may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory                and       collateral       orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,    337 U.S. 541,       545-47       (1949).          Because         the

deficiencies identified by the district court may be remedied by

the filing of an amended complaint, we conclude that the order

Reaves    seeks        to     appeal       is    neither          a    final     order       nor    an

appealable interlocutory or collateral order.                                   Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction

and remand the case to the district court with instructions to

allow Reaves to file an amended complaint.                                     We dispense with

oral   argument        because           the    facts       and       legal    contentions         are

adequately    presented             in    the    materials            before    this    court      and

argument would not aid the decisional process.



                                                                       DISMISSED AND REMANDED




                                                     2